      Case 1:18-cv-01055-ECM-WC Document 37 Filed 01/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

WILLIAM HARRIS,                           )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )   Civ. Act. No.: 1:18-cv-1055-ECM
                                          )
WALMART, INC.,                            )
                                          )
      Defendant.                          )

                                      ORDER

      Based upon the Joint Stipulation of Dismissal (doc. 36), which comports with Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff’s action against

Defendant has been dismissed by operation of Rule 41(a)(1).

      The Clerk of the Court is DIRECTED to close this case.

      DONE this 22nd day of January, 2020.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
